                                EXHIBIT 21-3 Filed 03/26/21 Page 1 of 6
      Case 2:21-cv-00010-AM-CW Document
                                           2:21-cv-10

                                                                            'ElectronicalliFiled at
                                                                            2/22/2021 12:11 PM
                                                                             Leopoldo Vielma, District Clerk
                                                                             Maverick County,Texas
                                                                             By: Irma Castillo, Deputy
                                      21-02-39674-MCV
                             NO.                      ••••••••*




   MARIA ALVAREZ,                                                 IN THE DISTRICTCOURT OF
     Plaintiff,

   V.                                                             MAVERICK COUNTY,TEXAS

   WALMART
    pefendant.                                                    293RD JUDICIAL DISTRICT
                                                 §,


                          PLAINTIFF'S ORIGINAL rt.'iriON



 TO THE HONORABLE JUDGEOF SAID COURT:

         NOW COMES Maria Alvarez,Plaintiff herein,complaining of and about Walmart,

Defendant herein, who was acting in conformity with the allegations in this Petition and

for cause of action would show unto the Court the following:

                            DISCOVERY CONTROL PLAN LEVEL

         1.   Plaintiff intends that discovery be conducted under Discovery Level 7 of

the Texas Rules ofCivil Procedure.

                                     PARTIES AND SERVICE

      2.      Plaintiff Maria Alvarez is an individual residing in Maverick County,

Texas.

      3.      Defendant Walthart is a foreign for-profit corporation registered to do

business in the state of Texas and is sued under its assumed or common name pursuant

to TEX.R.Crv.P.28. Defendant may be served pursuant to sections 5.201 and 5.255 Of the



                                           EXHIBIT 2
                                EXHIBIT 21-3 Filed 03/26/21 Page 2 of 6
      Case 2:21-cv-00010-AM-CW Document
                                          2:21-cv-10

                                                                            Electronically Filed at
                                                                            2/22/2021 12:11 PM
                                                                            Leopoldo Vieima, District Clerk
                                                                            Maverick County, Texas
                                                                            By: Irma Castillo, Deputy


 Texas Business Organizations Cade by serving its registered agent: C T Corporation

 System, 1999 Bryan St., Ste. 900, Dallas, TX 752013136. Serviie 'Of said Defendant as

 described above can be effected by certified mail,return receipt requested.

                                     .;JitmusriicaDN
                                              .        • . VENUE
                                                    - AND   .  •

                Plaintiff seeks only monetary relief over $250,000 but not mule than

 $1,000,000.

        5.      The subject matter in controversy is within the jurisdictional limits of this

Court

        6.     This Court has jurisdiction over Defendant Walmart because it is a

corporation that purposely availed itself of the privilege of conducting activities in the

State of Texas and establish minimum contacts sufficient to confer jurisdiction over said

Defendant,and the assumption ofjurisdiction over Defendant will not offend traditional

notions of fair play and substantial justice and is consistent with the constitutional

requirements of due process.

       7.      In addition, and in the alternative, Plaintiff would show that Defendant

Walmart had continuous and systematic contacts With the State of re:xas sufficient to

establish general jurisdiction Over said Defendant.

      8.       In addition, and in the alternative, Plaintiff would also show that the cause

of action arose from or relates to the contacts of Defendant Walmart to the State of Texas,

conferring specific jurisdiction with respect to said Defendant.


                                            - 2-
                                          EXHIBIT 2
                                EXHIBIT 21-3 Filed 03/26/21 Page 3 of 6
      Case 2:21-cv-00010-AM-CW Document
                                          2:21-cv-10

                                                                           Electronically Filed at
                                                                           2/22/2021 12:11 PM
                                                                           Leopoldo Vie!ma, District Clerk
                                                                           Maverick County,Texas
                                                                           B Irma Castillo, Deputy

               Venue #1 Maverick County is proper in this cause Under TEX:CIV. PRAC.&

 REM.CODE §15.002(a)(1)because all or a substantial part of the events Or omissions giving

 rise to this lawsuit occurred here.

        10.    All conditions precedent haire been rnet or have occurred.

                                           FACTS

       11.     On or about March 10; 2019, Plaintiff entered the Walrnart store in Eagle

Pass, Texas as a business invitee and patron. While in the store, Plaintiff slipped and fell

on liquid that had been left on the floor by Defendant's employees, causing her to suffer

serious physical injuries. Upon information and belief, the liquid had been on the floor

for a sufficient length of time that Defendant's employees knew of or should have

discovered the condition.

                                  RESPONDEAT SUPERIOR

       12.    Under the doctrine of respondeat superior, Defendant is vicariously liable for

the actions of their respective employee(s) who were acting within the course and scope

of their employment with Defendant.

                        PLAINTIFF'S CLAIM AGAINST.OEFENDANT

      13.     At all times material hereto, Defendant was the owner and operator of the

Walmart store in Eagle Pass, Texas and Defendant employed the employees Working in

said restaurant.

      14.     At all times material hereto,Plaintiff was an invitee on the premises.


                                           - 3-
                                          EXHIBIT 2
                               EXHIBIT 21-3 Filed 03/26/21 Page 4 of 6
     Case 2:21-cv-00010-AM-CW Document
                                             2:21-cv-10

                                                                             Electronically Filed at
                                                                             2/22/2021 12:11 PM
                                                                             Leopoldo VieIma, District Clerk
                                                                             Maverick County, lexas
                                                                             By: Irma Castillo, Deputy


       15.       Defendant and/or its emPloyees knew or should have known Of the

 dangerous condition created by the liquid on the floor.,

       16.       The.condition presented an unreasonable risk of harm to store patrons,such

as Plaintiff.

       17.       Defendant failed tó- make the condition reasonably, safe and failed to.

provide Plaintiff with an adequate warning of the condition.

       18.       Plaintiff fell and was injured as a direct and proximate result of Defendant's

failures to make the condition reasonably safe and to warn Plaintiff of the condition.

                                   DAMAGES FOR PLAINTIFF

       19.       As a direct and proximate result of the occurrence made the basis of this

lawsuit, and Defendant's acts as described herein, Plaintiff was caused to Suffer injUrieS

to her person and to incur the following damages:

                a. Reasonable medical care and expenses in the past. These expenses Were

                    incurred by her for the necessary care and treatment of the injuries

                    resulting from the accident complitined of herein and such charges are

                   reasonable and were usual and customary charges for such services in

                   the Texas counties in which they were incurred;

                b. Reasonable medical care and expenses which,in all probability, will be

                   incurred in the future;

                c. .Physical pain and suffering in the pist;




                                             EXHIBIT 2
                                      EXHIBIT 21-3 Filed 03/26/21 Page 5 of 6
            Case 2:21-cv-00010-AM-CW Document
                                                2:21-cv-10

                                                                                 Electronically Filed at
-e.                                                                              2/22/2021 12:11 PM
                                                                                .Leopoldo Vie!ma, District Clerk
                                                                                 Maverick County,Texas
                                                                                 By:Irma Castillo, Deputy


                     d. Physical pain and suffering Which           all probabiliiy,.be incurred in

                        the future;

                     e. Physical impairment in the p-a-st;

                     f. Physical impairment which,- in all probability, will be suffered in the

                        future;

                    g. Lost wages in the past;

                    h. Loss of earning capacity which,in all probability, will be concerned in

                        the future.




             WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays that

      Defendant be cited to appear and answer herein, and that upon a final hearing of the

      cause, judgment be entered for Plaintiff against Defendant for damages in an amount

      within the jurisdictional limits of the Court; together with pre-judgment interest at the

      maximum rate allowed by law; post-judgment interest at the legal rate, costs of court;

      and such other and further relief to which Plaintiff may be entitled at law or in equity.




                                                EXHIBIT 2
                          EXHIBIT 21-3 Filed 03/26/21 Page 6 of 6
Case 2:21-cv-00010-AM-CW Document
                            2:21-cv-10

                                                           Electronically Filed at
                                                           2/22/2021 12:11 PM
                                                           Leopoldo VieIma, DistrictClerk
                                                           Maverick County,Texas
                                                           By:Irma Cas40,Deputy


                             Respectfully submitted,

                             LAW OFFICES OF ZIMMERMAN,COINER,
                             LEJEUNE,RESSETAR,BENNETT& LANE
                             A Professional corporation
                             3501 West Waco Drive
                             Waco, Texas 76710.
                            (254)752-9688
                            (254)752-9680(fax)



                             BY:iSIChr%-tophser W.'Beritiett
                                Christopher W.Bennett
                               State Bar No.24069367
                                 bermettOzlawhOp.c-om.

                             A1TORNEYS FOR'PLAINTIFF




                              -6-
                            EXHIBIT 2
